Dear Representative Diez:
This office is in receipt of your request for an opinion of the Attorney General in regard to the Hospital District Board. You ask on behalf of a constituent whether the Ascension Parish Council can disband the East Ascension Hospital District Board and reappoint another all in one motion.
In an earlier opinion of this office, Atty. Gen. Op. No. 91-27, it was observed that Article VI, Section 15 of the La. Constitution of 1974 provides that the governing authority of a local government has the general power over any agency created by it, including the power to abolish the agency. However, relying upon Giamanco v. Pizzolato, 275 So.2d 880 (La.App 1973) it was concluded the Police Jury may not simply replace the existing Board with new members, noting that the statute only permits removal for cause by a two-thirds vote of the governing authority.
Accordingly, we would conclude the Parish Council can abolish the District but they cannot disband in order to appoint a new board. This obviously circumvents the requirement of R.S.46:1053(C) that a member of the commission may be removed for "cause" by a two-thirds vote of the elected membership of the parish governing authority. As reasoned in the Giamanco
case, supra, the police jury may not simply replace the existing Board of Commissioners with new members who will respond to the wishes of the police jury.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: BARBARA B. RUTLEDGE Assistant Attorney General
BBR